Citation Nr: 0118499	
Decision Date: 07/16/01    Archive Date: 07/24/01	

DOCKET NO.  94-02 292	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for diverticulitis with sigmoid colon resection, 
duodenal ulcer, ulcerative colitis, with aphthous 
ulcerations, currently evaluated as 10 percent disabling.

2.  Entitlement to the assignment of a higher (compensable) 
disability evaluation for left hallux valgus with bunion 
deformity.

3.  Entitlement to the assignment of a higher disability 
evaluation for right hallux valgus with bunion deformity, 
currently evaluated as 10 percent disabling.

4.  Entitlement to the assignment of a higher disability 
evaluation for bilateral chondromalacia, currently evaluated 
as 10 percent disabling.

5.  Entitlement to the assignment of a higher (compensable) 
disability evaluation for bilateral hearing loss.


ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to October 
1977 and from February 1981 to August 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., in which service connection was established 
for bilateral high frequency hearing loss; hallux valgus with 
bunion deformity of both feet; for bilateral chondromalacia 
of the knees; duodenal ulcer, ulcerative colitis, 
diverticulosis, with a history of aphthous; tinnitus; muscle 
tension headaches; kidney stones; right inguinal hernia 
repair; fracture of the right clavicle with history of bone 
spur; and prostatitis.  That rating determination also denied 
entitlement to service connection for: myopia/presbyopia; 
deviated nasal septum; allergic rhinitis; residuals of an eye 
injury; a heart condition; tachycardia; hypoglycemia; and 
skin lesions of the right clavicle and back.  

The case was previously before the Board in March 1996, at 
which time it was Remanded to afford the veteran medical 
examinations and to obtain additional records.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal.  

The Board observes that pursuant to its March 1996 Remand, a 
statement of the case, pertaining to the evaluation of the 
veteran's tinnitus, was issued to the veteran in July 1997, 
and he was afforded an opportunity to perfect his appeal as 
to that issue.  However, no substantive appeal was filed by 
the appellant concerning that issue, and further appellate 
consideration of that issue is, therefore, foreclosed.  See 
Mason v. Brown, 8 Vet. App. 44, 54 (1995)(citing Roy v. 
Brown, 5 Vet. App. 554, 555 (1993)); Cuevas v. Principi, 3 
Vet. App. 542, 546 (1992)(where a claimant did not perfect an 
appeal by timely filing a substantive appeal, RO rating 
decision became final); see also 38 C.F.R. § 19.32 (agency of 
original jurisdiction may close the appeal without notice to 
an appellant or his or her representative for failure to 
respond to a Statement of the Case within the period 
allowed).

The Board additionally notes that a noncompensable evaluation 
was initially assigned to the veteran's diverticulosis.  
Subsequently, a 10 percent evaluation was assigned, and, 
after surgery, a period of temporary total rating for 
convalescence was awarded pursuant to a May 1997 rating.  The 
Board also notes that, while noncompensable evaluations were 
also initially assigned for bilateral chondromalacia and for 
right hallux valgus, the evaluations were increased to 10 
percent disablements, respectively, pursuant to a February 
2001 rating.  However, those aforesaid rating increases did 
not constitute a full grant of the benefits sought, and the 
increased rating issues remain in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  For the period prior to March 14, 1996, the medical 
evidence approximates more or less constant abdominal 
distress.

3.  For the period from May 1, 1996, the medical evidence 
does not show that the veteran has alternating diarrhea and 
constipation or more or less constant abdominal distress.

4.  The veteran's hallux valgus with bunion deformity is 
productive of no more than a moderate foot disability 
bilaterally.

5.  For the period from September 9, 1994 to September 28, 
1994, the veteran's right knee chondromalacia manifested by 
effusion in the right knee, which resolved with treatment.

6.  With respect to the veteran's knees apart from the period 
from September 9, 1994 to September 28, 1994, no impairment 
of range of motion was clinically reported, and there are no 
clinical findings of muscle spasm, swelling or recorded 
objective manifestation of painful motion.  

7.  On April 30 1999, radiographic reports revealed X-ray 
evidence interpreted as narrowing of the patellofemoral joint 
bilaterally.

8.  Audiological examination during the pertinent period 
revealed Level I loss of auditory acuity in the right ear and 
no worse than Level V loss of auditory acuity in the left ear 
as defined in VA's Schedule for Rating Disabilities.


CONCLUSIONS OF LAW

1.  For the period prior to March 14, 1996, the criteria for 
a 30 percent disability rating for the veteran's service-
connected diverticulitis with sigmoid colon resection, 
duodenal ulcer, ulcerative colitis, with aphthous 
ulcerations, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.114, Part 4, Diagnostic Code 7319 
(2000).

2.  For the period from May 1, 1996, the criteria for a 
disability rating in excess of 10 percent for the veteran's 
service-connected diverticulitis with sigmoid colon 
resection, duodenal ulcer, ulcerative colitis, with aphthous 
ulcerations, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.114, Part 4, Diagnostic Code 7319 
(2000).

3.  A 10 percent disability evaluation for left hallux valgus 
with bunion deformity is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5280, 5284 (2000).

4.  A rating in excess of 10 percent for right hallux valgus 
with bunion deformity is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5280, 5284 (2000).

5.  A 10 percent disability evaluation for the chondromalacia 
of the right knee is warranted for the period from September 
9, 1994 to September 28, 1994.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5003 (2000) and Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

6.  The schedular criteria for rating greater than 10 percent 
for bilateral chondromalacia disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 4.1-4.14, 4.40-
4.46, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5256-5263 
(2000).  

7.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.383, 4.85, 4.87, Diagnostic Code 6100 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he should 
be assigned higher ratings for his service-connected 
disabilities on appeal.  As the veteran is appealing the 
initial assignments of disability ratings, the severity of 
the disability will be considered during the entire period 
from the grant of service connection to the present time.  
See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  

Pursuant to the Board's March 1996 remand, medical facilities 
where the veteran was treated since military discharge were 
contacted to secure copies of treatment records.  Some of 
those facilities, namely Dr. Mark D; Houston, E.M.; Dr. 
Russell S; and Virginia Medical Convenient Care Center, did 
not respond to the requests. 

The Board views with some consternation that the veteran's 
claim was initiated in 1991, which, when viewed today by 
itself, suggests an excessive time period within which to 
resolve the veteran's appeal.  However, the Board also notes 
that the veteran's claims were initiated at the RO in 
Washington, D.C. and originally encompassed nearly twenty 
(20) different claimed disabilities; it is also observed that 
multiple medical examinations were afforded and the veteran 
even underwent surgery during the period under review.  The 
claims file was also then transferred to a different RO to 
accommodate the veteran's move to a different region of the 
country where increased evaluations were pursued and multiple 
examinations were again afforded.  As noted above, the case 
was also previously before the Board.  Additional medical 
records, inter alia, were sought from some eight different 
private medical facilities.  The Board also notes that 
several rating increases were accomplished on the veteran's 
behalf.  Under the circumstances, the Board considers that 
the time within which this appeal has remained active is 
adequately accounted for by the complexity of the case.  

In correspondence dated in August 1997, the veteran 
complained regarding the adequacy of the VA's efforts to 
secure private medical records.  However, the RO subsequently 
explained that it was unable to compel private medical 
providers to provide evidence and suggested that the veteran 
could aid his cause by contacting such facilities directly.  
The veteran subsequently communicated to the VA in 
conjunction with his appeal but without supplying or 
referencing such missing records or requesting further 
assistance.  Accordingly, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal, and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations, and a disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim: the appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of §§ 4.40 and 4.45 
must be considered, and examination upon which evaluations 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups."  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Diverticulitis

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  38 C.F.R. § 4.113.  Evaluations under Diagnostic Codes 
7301 through 7329 will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. § 
4.114.

In August 1990, prior to the veteran's release from active 
duty, he presented with complaints of stomach cramps, times 
72 hours.  However, the associated clinical record is 
handwritten and mostly illegible.  

After leaving the military, in November 1990, the veteran was 
afforded a VA medical examination.  He reported that, during 
the 1970 and 1990 time frame, he was diagnosed with having 
had a duodenal ulcer.  He was treated by taking antacids by 
mouth and being put on a peptic ulcer diet and was diagnosed 
as having colitis and diverticulitis, presenting with 
diarrhea, alternating with constipation.  He was always 
treated with diet and medications by mouth.  On the digestive 
system examination, the abdomen was reported as flat.  There 
was no hepatosplenomegaly; there were no palpable masses; 
there was no abdominal tenderness; and there was normal 
peristalsis.  Diagnosis was history of duodenal ulcer, 
colitis and diverticulitis, presently asymptomatic .

In February 1991, he was afforded a flexible sigmoidoscopy.  
Indications reported midline lower abdominal pain for 10 
days, 85 percent improved on antibiotics.  There was no 
change in bowel habits.  The veteran had a fever at the time.  
There was a positive history of family diverticulitis.  
Endoscopy to 60 centimeters revealed sigmoid diverticula with 
mild edema and significant spasm in the distal and mid 
sigmoid colon.  Neither hyperemia or exudate was present.  
Otherwise sigmoidoscopy was within normal limits except for 
internal hemorrhoids on withdrawal.  Impression was 
diverticulosis.  Edema and spasm were consistent with 
diverticulitis.

In October 1993, the veteran was admitted for abdominal pain 
and diverticulitis.  Six days prior to admission, he 
developed severe abdominal pain and some diarrhea.  His 
abdominal examination at the time was remarkable for 
generalized tenderness but localized to the left lower 
quadrant.  He was hydrated and given medication to take as an 
outpatient with the presumed diagnosis of diverticulitis.  He 
went home and maintained himself on a clear liquid diet.  His 
abdominal pain did not abate however.  He was seen on the day 
of admission in the office with continued abdominal pain, 
diarrhea and headache.  He has continued to have some nausea 
and anorexia.  He denies chills and has some sweats.  The 
abdomen again revealed generalized tenderness.  It was 
localized more to the right lower quadrant.  The abdomen was 
soft and tender in the right greater than the left lower 
quadrants.  There was no rebound or percussion tenderness and 
there was no hepatosplenomegaly.  Rectal examination was 
deferred.  Extremities were without edema.  Impression was 
diverticulitis with continued abdominal pain or rule out 
microperforation with peritonitis and rule out appendicitis.  
He was discharged  three days following his admission.  Over 
the course of his hospitalization, abdominal pain and 
tenderness improved.  Fever and white blood count returned to 
normal.  A CT scan was performed, showing broad inflammation, 
early abscess formation of the right lower quadrant and below 
the tip of the cecum, possibly appendiceal abscess.  On 
further review, it was felt the patient did not have 
appendicitis but probably had diverticulitis.  Antibiotic 
therapy was completed, patient was discharged to be followed 
up by surgery and medicine.  

On March 9, 1994, the veteran was seen in the emergency room; 
he presented with complaints of severe stomach pain, nausea 
and feeling very cold.  Symptoms started one Sunday and had 
gotten progressively worse.  Pain was reported in both lower 
quadrants.  There was no emesis.  He was positive for nausea 
and felt constant lower quadrant pain.  He was negative for 
blood in his stool and negative for any prior history of 
surgery.  There were positive bowel signs, negative for 
hepatosplenomegaly.  In the lower quadrants, bilateral, he 
was negative for costovertebral angle tenderness.  He was 
negative for back/flank pain.  Approximately two hours later, 
he was feeling better but still had tenderness in the lower 
quadrants, and wanted to go home overnight.  Impression was 
acute dehydration, acute diverticulitis.  

On March 28, 1994, he reported his symptoms as being much 
better but he was still having stabbing abdominal pain and 
cramping.  His stools were normal.  Impression was recurrent 
diverticulitis. 

In August 1994, he was afforded another clinical examination.  
Preliminary abdominal examination was reported as normal.  
Barium passed the entire colon without obstruction.  Multiple 
diverticula were noted on the left side of the colon, 
especially in the sigmoid colon.  Impression was left side 
diverticulitis.  No radiological evidence of acute 
diverticulitis.  Asymmetrical narrowing of the mid sigmoid 
colon, most likely on the basis of previous diverticulitis.  

A flexible sigmoidoscopy was also afforded in August 1994.  
Marked diverticulitis and prominent mycosis were noted 
through the sigmoid colon.  No diverticula were noted in the 
rectum and no diverticula were noted in the ascending colon.  
Retroflex exam of the rectum was significant for hemorrhoids.  
The impression in pertinent part was prominent diverticulosis 
with mycosis which seemed by this exam to be limited to the 
sigmoid colon.

On September 9, 1994, the veteran reported with complaints of 
epigastric pain.  Symptomatology was reported having been 
manifest for the three prior weeks.  The veteran reported 
that if he got up at night to drink milk, it would help his 
condition.  The abdomen exam was benign.  There were no 
organomegaly and negative Murphy's.  Assessment was 
gastroesophageal reflux.  The  plan was to stop Motrin.

In December 1994, the veteran presented with complaints of 
abdominal pain, onset of cramping in the upper abdominal 
area.  There was no vomiting.  A history of alcohol use was 
noted.  The veteran was reported not to be in acute distress.  
Diagnosis at discharge was acute gastritis.

On January 26, 1996, the veteran presented with left lower 
quadrant aches and with irregular bowel movements.  He had 
been advised to have surgery and indicated that he wanted 
surgery at that time.  Assessment was diverticulitis-chronic 
pain.  

In March 1996 the veteran underwent a sigmoid colectomy.  The 
sigmoid colon was reported as containing many adhesions, and 
there was also an inflammatory mass near the distal end of 
the sigmoid, which were addressed.  He tolerated the 
procedure well.  Pursuant to a May 1997 rating, the veteran's 
evaluation for diverticulitis was increased to 100 percent 
for convalescence effective March 14, 1996, and restored to a 
10 percent disability evaluation effective from May 1, 1996.  

In April 1999, the veteran was afforded a VA contract 
examination.  He complained of lower abdominal pain, mainly 
in the left lower quadrant.  The examiner noted a history of 
partial left colectomy for current diverticulitis.  The 
veteran reported feeling much better since the operation but 
still has some pain occurring approximately two times per 
week.  He reported rarely awakening from sleep from the pain.  
He is currently having soft bowel movements.  He takes 
Metamucil on a daily basis.  He denied any bright red blood 
per rectum.  There was no nausea or vomiting.  He stated that 
he had a recent colonoscopy by his private physician which 
revealed some remaining left-sided diverticulosis.  On 
physical examination, the abdomen was reported as soft, bowel 
movements were positive, nontender.  Rectal examination, 
hemoccult-negative.  Impression was intermittent left lower 
quadrant pain in a patient with a history of partial left 
colectomy for recurrent diverticulitis-rule out colonic 
spasm-rule out diverticular problems.  Two, history of 
recurrent diverticulitis-status post left colectomy.  The 
examiner noted that he was requested to afford a 
determination of the exact manifestations of the veteran's 
duodenal ulcer, ulcerative colitis, diverticulosis and 
frequency of episodes of discomfort.  In the interview with 
the veteran, the examiner noted no history of duodenal ulcer 
disease or ulcerative colitis.  In reviewing his records, he 
apparently had an upper GI series showing a duodenal ulcer in 
1970, but he has been asymptomatic  ever since.  The examiner 
could find no evidence in the record of the veteran's ever 
having had an ulcerative colitis.  The veteran did have 
episodic left lower quadrant pain occurring approximately 1 
or 2 times per week, probably related to colonic spasms.  The 
examiner noted that the veteran also had recurrent 
diverticulitis in the past but has since undergone partial 
left colectomy.  Episodes of diverticulitis would normally 
have a longer duration than the patient's current 
symptomatology.  His current symptoms last only short periods 
of time.

Diverticulitis is to be rated as irritable colon syndrome, 
peritoneal adhesions, or colitis, ulcerative, depending upon 
the predominant disability picture.  38 C.F.R. § 4.114, 
Diagnostic Code 7327.

Here the disability most closely approximates irritable 
colon.  Under the pertinent diagnostic criteria, Diagnostic 
Code 7319, a zero percent evaluation is warranted for mild 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.); disturbances of bowel function with occasional 
episodes of abdominal distress.  A 10 percent evaluation is 
warranted for moderate irritable colon syndrome (spastic 
colitis, mucous colitis, etc.); frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent evaluation 
is warranted for severe irritable colon syndrome (spastic 
colitis, mucous colitis, etc.); diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114.

The Rating Schedule also provides disability ratings for 
duodenal ulcers which are severe, pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health (60 percent); moderately severe, less than severe but 
with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year (40 
percent); moderate, recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration; or with 
continuous moderate manifestations (20 percent); mild, with 
recurring symptoms once or twice yearly (10 percent).  38 
C.F.R. § 4.114, Diagnostic Code 7305.

As noted above, the duodenal ulcer, if any, is a subordinate 
or even asymptomatic  service-connected disability.  
Accordingly, an evaluation of the veteran's duodenal ulcer 
would not be appropriate or be more beneficial.

a).  Period prior to March 1996 Surgery:

The Board notes that that the veteran's symptomatology prior 
to the March 1996 surgery clearly demonstrated that he was in 
much more distress as a result of his diverticulitis than he 
was subsequent to his March 1996 surgery.  For the period 
prior to his surgery, some of the record demonstrates that he 
responded fairly well and relief was ordinarily achieved 
after clinical treatment and/or with diet or medication.  On 
the other hand, the fact that the veteran reported active 
symptoms for periods of days suggests that his disability, 
for the period prior to his surgery, approached a more severe 
level of disability than that contemplated by a "moderate 
irritable colon syndrome".  Therefore, the Board considers 
that a 30 percent disability evaluation for the period prior 
to the March 1996 surgery is warranted.  

b).  Period post March 1996 Surgery:

The record also demonstrates substantial improvement post 
surgery.  The veteran reports some pain several times per 
week.  However, the most recent examination does not 
demonstrate frequent diarrhea, constipation or anything 
approaching a severe level of disability.  Although the 
veteran advances an argument to the effect that his abdominal 
pain several times a week constitutes a severe disability, 
the Board notes that a moderate level of disability 
contemplates frequent distress.  Clearly for the period after 
surgery, the record fails to show a severe level of 
disability or constant abdominal distress.  Accordingly, the 
condition for the period after surgery up to veteran's 
symptomatology does not warrant an evaluation in excess of 
that for a moderate irritable colon syndrome.

Hallux Valgus

The veteran was afforded a VA examination in November 1990 at 
which he registered foot pain complaints.  Prominent hallux 
valgus bilaterally was observed.  The first 
metatarsophalangeal (MTP) joint was painful to palpation.  
There was no limitation of motion reported clinically.  A 
private radiographic report of August 1991 noted a severe 
hallux valgus on the right of the first MTP joint (findings 
for the left foot were not reported).  Private X-rays of 
August 1994 reported a mild flattening of the plantar arch.  
A moderate hallux valgus deformity , somewhat more marked on 
the right was noted.  Bone structures and joint spaces were 
otherwise intact.  Soft tissues were normal.  Impression was 
mild flat foot and mild hallux valgus.  

In April 1999, he was afforded another examination.  
Examination of the right foot revealed a well maintained 
longitudinal arch and a very marked valgus deformity of great 
toe.  A large bunion was present over the medial aspect of 
the metatarsal head.  Range of motion was 25 degrees of 
dorsiflexion and 20 degrees of plantar flexion and was 
accomplished with some discomfort.  Examination of the left 
foot revealed a well aligned longitudinal arch with identical 
prominence and tenderness about the medial aspect of the 
first metatarsal head.  He also had a valgus formation of the 
great toe with a range of motion of 20 degrees of 
dorsiflexion and 20 degrees of plantar flexion, accomplished 
relatively pain free.  Impression was hallux valgus with 
bunion formation bilaterally, severe.  The examiner also 
commented that the veteran had obvious hallux valgus 
deformities with bunions on both feet.  The condition was 
reported as associated with the aging process.  The degree of 
hallux valgus and bunion formation would almost invariably 
have a genetic origin according to the examiner.  The 
examiner expressed no doubt, however, that the condition 
caused pain in both feet on performing normal ambulation 
and/or prolonged standing.  

For foot injuries other than those specifically provided in 
the rating criteria, a 30 percent evaluation is assigned when 
disability is severe; a 20 percent evaluation is assigned 
when disability is moderately severe; and a 10 percent 
evaluation is assigned when disability is moderate.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.

The criteria pertaining to hallux valgus (unilateral) are set 
forth in the rating schedule in Diagnostic Code 5280, which 
provides for assignment of a 10 percent disability evaluation 
based on objective evidence of a severe disability, if 
equivalent to amputation of the great toe; or if operated 
with resection of metatarsal head. Diagnostic Code 5280 does 
not provide for evaluations in excess of a 10 percent 
disability.

The Board observes that the RO assigned a compensable 
evaluation for right hallux valgus pursuant to a February 
2000 rating.  The RO assigned the compensable evaluation 
"based on X-ray evidence of severe deformity [reported by a 
private examiner in August 1991] and current evidence of 
painful motion."  The RO continued a noncompensable 
evaluation for left hallux valgus because the left great toe 
was relatively pain free and did not manifest symptomatology 
that could be considered as approximating amputation.  

Initially, it should be pointed out that the Board is not 
bound by an examiner's characterization of the severity of a 
veteran's service-connected disability especially, where, as 
here, examiners have variously characterized the severity of 
the disability from mild to severe.  

The record does not demonstrate that the veteran underwent 
surgical resection of the metatarsal head or the veteran's 
hallux valgus on either foot approximates amputation of the 
great toe.  Accordingly, a compensable evaluation pursuant to 
Diagnostic Code 5280 is not supported.  

Considering the veteran's service-connected bunions along 
with his service-connected hallux valgus may support 
alternate evaluation pursuant to Diagnostic Code 5284, 
pursuant to the criteria set forth above.  Initially, the 
Board also notes the inconsistency with which the various 
examiner's have characterized the veteran's hallux valgus, 
ranging from mild to severe.  However, the disability 
evaluation in this context pertains to the entire foot.  The 
Board emphasizes that even if the hallux valgus were to be 
conceded to be severe, such a characterization would not 
necessarily be equivalent to a severe disability of the 
entire foot.  No examiner has characterized or intimated that 
the entire foot was severely disabled.  It is noted that the 
veteran was able to ambulate, and his symptomatology was 
reported as increased with "prolonged" standing.  (Emphasis 
added).  Moreover, he was able to accomplish range of motion.  
Soft tissues were not reported as inflamed or callused.  The 
record does not reflect very frequent treatment or complaints 
for the subject disabilities over the course of the period on 
appeal.  The Board therefore concludes that the record does 
not demonstrate such a level of functional loss due to the 
condition on either foot as greater than a moderate level of 
disability.  A moderate disability is contemplated under 
Diagnostic Code 5284, warranting a 10 percent disability 
evaluation.  Inasmuch as the record suggests that the veteran 
has pain in both feet and, resolving all doubt in the favor 
of the veteran, a separate 10 percent evaluation is deemed 
appropriate for each foot for the duration of the rating 
period. 

Bilateral Chondromalacia

The veteran was afforded a VA examination in  November 1990.  
He reported a history of having developed bilateral knee pain 
in service that was unrelated to any injury.  He then 
complained of having intermittent bilateral knee pains, 
especially during the morning hours.  The clinical findings 
were the same, bilaterally.  There was no varus or valgus 
deformity.  There was no soft tissue swelling or bony 
deformity.  There were no signs of inflammation.  Range of 
motion of the patella was within  normal limits in all 
parameters with three-plus crepitation and one-plus pain on 
passive motion.  Range of motion of the knee joints was 
flexion to 135 degrees, extension to 0 degrees.  There was 
good cruciate and good collateral ligament stability.  During 
a squatting maneuver, there was two-plus pain in both knee 
joints.  Diagnosis in pertinent part was chondromalacia 
patellae of both knees.

On September 9, 1994, the veteran presented with complaints 
of right knee pain and swelling which was not responding to 
Motrin.  The examiner noted a normal gait.  The quad muscle 
was swollen on the lateral aspect.  He had full range of 
motion.  There was no instability or apprehension.  X-rays 
were negative.  Assessment in pertinent part was right knee 
pain.

On September 14, 1994, the veteran presented to his private 
physician with the problem of swelling and stiffness in his 
right knee that had been present for approximately one month.  
He reported having no injury or unusual activity prior to the 
manifestations.  On examination of the right knee, there was 
noted a slightly puffy right knee with two-plus synovitis, 
two-plus effusion.  There was good motion and major knee 
ligaments were intact.  The patella tracked well in the 
midline with pain and crepitation in the periphery of the 
patella was moderately tender to the touch.  There was 
moderate to severe tenderness over the inferior pole.  There 
was no joint line tenderness and neither medial nor lateral 
McMurray's sign.  The anserine bursa was nontender and there 
were currently minimal popliteal fullness and no tenderness.  
Four X-ray views of the right knee showed significant 
effusion in the knee but no other bone or soft tissue 
abnormality.  The examiner injected the veteran's knee and 
provided two weeks to check back to see how he was doing.  
The record does not reflect any follow-up.

On April 30, 1999, the veteran was afforded a contract 
orthopedic examination.  The veteran reported presently being 
employed as an engineer and related that his feet and knees 
were separately and concurrently symptomatic in a random sort 
of fashion, but in general, related to increased standing or 
walking.  Examination of the right knee revealed well-aligned 
right knee with full range of motion, measuring specifically 
130 degrees of flexion with full extension.  He had no 
mediolateral, or lateral collateral ligament laxity, nor 
laxity of the anterior or posterior cruciate ligament.  There 
was no effusion of the right knee.  He had pain on 
patellofemoral compression and tenderness with palpation of 
the medial and lateral facets of the right patella.  
Examination of the left knee revealed a well-aligned left 
knee with range of motion of 0 to 130 degrees, there was no 
evidence of cruciate or collateral ligament laxity and very 
slight tenderness on palpation of the medial and lateral 
articular facets of the left patella.  Standing AP, lateral 
and skyline roentgenograms of both knees revealed narrowing 
of the patellofemoral joint, bilaterally, which was slightly 
more severe on the right than the left.  Impression, in 
pertinent part, was chondromalacia, patellofemoral joints, 
knees, bilateral, right slightly greater than left.  The 
examiner additionally commented that the veteran had obvious 
chondromalacia of both patellofemoral joints and he 
additionally commented that the chondromalacia was a 
degenerative change associated with the aging process.  
However, the examiner expressed no doubt that he did have 
pain in both knees on performing ambulation and/or prolonged 
standing.

Osteomalacia, bursitis, and synovitis are rated under the 
criteria for degenerative arthritis. Disability due to 
degenerative arthritis is rated based on limitation of motion 
of the joint affected. 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5014, 5019, 5020 (2000).

Chondromalacia may be rated as analogous to osteomalacia, 
bursitis, or synovitis since the function affected and the 
anatomical localization are similar.  See 38 C.F.R. § 4.20 
(2000).  These conditions are rated as arthritis based on 
limitation of motion of the joint affected.  38 C.F.R. § 
4.71a, Diagnostic Code 5003, 5014, 5019, 5020 (2000).

Under 38 C.F.R. § 4.71a, disability of the knee and leg is 
covered by Diagnostic Codes 5256 through 5263. Under 
Diagnostic Code 5257, other impairment of the knee, involving 
recurrent subluxation or lateral instability, is rated 30 
percent when severe, 20 percent when moderate, and 10 percent 
when slight.

Neither the medical evidence nor the veteran's cited history 
of his knee condition makes any reference to subluxation or 
lateral instability of the knees.  Consequently, the Board 
will consider whether there are other bases for assignment of 
compensable ratings the veteran's bilateral knee condition.

Limitation of motion of the knee joint is rated under 
Diagnostic Codes 5260 (limitation of leg flexion) and 5261 
(limitation of leg extension).  The evidence in this case 
does not support a disability rating under these sections.  
Examinations revealed that the veteran's range of motion was 
characterized as full or at worst, 0 degrees to 130 degrees 
flexion.  The normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. Part 4, Plate II.  A compensable 
rating for limitation of flexion requires limitation to 45 
degrees, which is not shown or approximated in this case.

The Board also notes that the required manifestations for 
evaluation under Diagnostic Codes 5256 (knee, ankylosis), 
5258 (cartilage, dislocated, semilunar), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (tibia and fibula, 
impairment of), and 5263 (genu recurvatum) are not 
applicable, as the presence of ankylosis of the knees, 
dislocation or removal of the semilunar cartilage, impairment 
of the tibia or fibula, or genu recurvatum have not been 
demonstrated.

Diagnostic Code 5003 of the rating schedule provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is to be assigned for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4.71, Diagnostic 
Code 5003.

Given the absence of follow-up medical records subsequent to 
the September 1994 treatment for right knee swelling, the 
Board concludes that the swelling resolved.  The Board 
further considers the episode to have been simply a temporary 
exacerbation or flare-up which quickly resolved at that 
juncture with treatment.  Notwithstanding, for the period 
from September 9, 1994 to September 28, 1994, the right knee 
disability manifested by swelling, an objective manifestation 
of painful or compromised motion.  Accordingly, a 10 percent 
disability evaluation for the right knee is warranted for the 
period from September 9, 1994 to September 28, 1994.  See 
Diagnostic Code 5003 and Fenderson, supra.

In this case, there are no other findings of muscle spasm, 
swelling or other objective manifestation of painful motion.  
Limitation of motion, except as provided above, is simply not 
demonstrated.  Nevertheless, a 10 percent compensable 
evaluation is provided for where, as here, the underlying 
condition is confirmed by X-ray findings involving 2 or more 
major joints or 2 or more minor joints.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The Board notes that the first X-ray 
evidence demonstrating bilateral knee pathology, specifically 
narrowing of the patellofemoral joints, is from the April 30, 
1999 contract orthopedic examination.  Accordingly, a 10 
percent evaluation is warranted from that point forward.  
Since prior to that time (except for the period from 
September 9, 1994 to September 28, 1994),  the claimed 
disability was not factually ascertainable, the assignment of 
an effective date earlier than April 30, 1999 is precluded.  
38 C.F.R. § 3.400.

The Board notes that the various examinations indicated that 
the veteran's complaints of pain were associated with the 
chondromalacia and/or hallux valgus; however, there was no 
competent medical evidence that any limitation of motion of 
the affected extremity due to these changes was any more than 
slight.  In addition, although the pain attested to by the 
veteran can be an important factor in evaluating a given 
disability, 38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995), some functional loss supported by adequate 
pathology must be apparent.  38 C.F.R. § 4.40.  In this case, 
no functional loss attributable to pain beyond that 
contemplated by the foregoing evaluations has been observed 
in an examination setting.  Accordingly, increased evaluation 
beyond those set forth above are not warranted.

Hearing Loss

During the pendency of this appeal, VA issued new regulations 
for evaluating disabilities affecting auditory impairment.  
64 Fed. Reg. 25202 (1999).  They were effective June 10, 
1999.  Where laws or regulations change, after a claim has 
been filed or reopened, and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312 (1991).

While the regulations noted above had been published and 
became effective during the pendency of this appeal, they 
were not applied to the present claim.  A comparison to the 
previous version of the regulation does not disclose any 
pertinent change to the regulation that would affect the 
outcome of this decision, however.  See 38 C.F.R. § 4.85, 
4.87, 4.87a (2000).  Therefore, the Board concludes that the 
veteran is not prejudiced by application of the current 
criteria to his claim since there are no substantive changes 
in the regulation.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with average hearing 
threshold levels as measured by puretone audiometry tests.  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels designated from level 1 for 
essentially normal acuity through level 11 for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110.  

When the issue involves a claim for an increased rating for a 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  
38 C.F.R. § 4.85, Tables VI and VII.  The Board emphasizes 
that "assignment of disability ratings for hearing impairment 
are by mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 339 
(1992).

The veteran was afforded a VA audiological examination 
conducted in November 1990.  At that time, pure tone 
thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Nr
10
5
45
75
LEFT
Nr
45
50
70
70

The average decibel loss between 1000 and 4000 hertz was 34 
decibels in the right ear, and 59 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 96 percent in the right ear and 88 percent in the left 
ear.

The veteran was afforded another VA audiological examination 
conducted in April 1999.  At that time, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
40
80
LEFT
50
50
60
65
70

The average decibel loss between 1000 and 4000 hertz was 
31.25 decibels in the right ear, and 61.25 decibels in the 
left ear.  Speech audiometry testing revealed speech 
recognition ability of 100 percent in the right ear and 68 
percent in the left ear.

Such findings correspond to auditory Level I designation 
(Right - better ear) and auditory Level III or V designation 
(Left - poorer ear), respectively.  The Board notes that a 
zero percent rating is warranted for bilateral defective 
hearing where puretone threshold in one ear warrants an 
auditory acuity Level I designation, and the poorer ear 
warrants an auditory acuity level below Level X designation.  
The current findings do not approximate a compensable 
evaluation.  Moreover, while the veteran argues that his 
hearing disability is compounded by tinnitus, the Board 
observes that a compensable evaluation was separately 
established for tinnitus.

After consideration of all of the evidence and except as 
provided above, the Board finds that the preponderance of the 
evidence is against the claims for increased evaluations.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for further 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

ORDER

Entitlement to a 30 percent disability evaluation for 
diverticulitis with sigmoid colon resection, duodenal ulcer, 
ulcerative colitis, with aphthous ulcerations for the period 
prior to March 14, 1996 is granted, subject to the provisions 
governing the award of monetary benefits. 

Entitlement to a rating greater than 10 percent for 
diverticulitis with sigmoid colon resection, duodenal ulcer, 
ulcerative colitis, with aphthous ulcerations for the period 
from May 1, 1996 is denied. 

Entitlement to a 10 percent disability evaluation for left 
hallux valgus with bunion deformity is granted, subject to 
the provisions governing the award of monetary benefits. 

Entitlement to a rating greater than 10 percent for right 
hallux valgus with bunion deformity is denied. 

A 10 percent disability evaluation for the chondromalacia of 
the right knee is warranted for the period from September 9, 
1994 to September 28, 1994.

Entitlement to a rating greater than 10 percent for bilateral 
chondromalacia is denied. 

Entitlement to increased (compensable) evaluation for 
bilateral hearing loss is denied. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 


